DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/23/2022 have been fully considered but they are not persuasive.  Applicant’s traversal of the rejection under §103 begins in substance on page 9 of the Remarks as filed.
Applicant apparently found “no disclosure in Fujita of a generator or other AC power source that may be used during the operation of the motor vehicle.”  It is unclear which portions of Fujita were reviewed by Applicant, as the abstract (found on the cover page of the reference) clearly and unambiguously states “[t]he inverter supplies AC power to the stator windings” so that the motors are driven independently.  
Examiner notes that this argument may be based on Applicant’s flawed claim amendments which state, inter alia, “a second motor stator selectively coupled to the second source of AC electric power via the at least one motor inverter ….”  Examiner notes that this amended limitation does not have adequate antecedent basis within the claim, and furthermore does not appear to have support within the disclosure as filed.  Examiner would direct Applicant’s attention to lines 6-7 of amended claim 1, which states “at least one motor inverter configured to convert DC electric power received from a DC power source to AC electric power to provide a second source of AC electric power ….”  Examiner is unsure of how Applicant concluded that the inverter of Fujita could not be “a source of AC electric power” when Applicant themselves utilize a motor inverter as a source of AC electric power.  Indeed, the amended limitations fail to recognize this material oversight by Applicant; a more detailed rejection may be found in the §112 section below.
Applicant goes on to allege that “the systems of Shah and Fujita are fundamentally different.”  This allegation is fundamentally meritless; Shah and Fujita are both drawn toward vehicle propulsion systems.  While Applicant strains to present them as wholly unrelated, referring to them as “an aircraft system” and “a battery powered motor vehicle,” it would be more than apparent to a person having ordinary skill that both systems include a propulsion motor powered by at least one AC power source.  The fact that the propulsion motors drive different types of vehicles is immaterial to the pending rejection.  Shah, as admitted by Applicant, is drawn toward an aircraft propulsion system using a plurality of propulsion motors.  Fujita is relied upon to teach an alternative propulsion motor configuration that permits increased efficiency and fault redundancy.
Applicant further contends that the references differ because “Fujita, in contrast, is directed to a battery powered motor vehicle.”  This argument is meritless; Shah clearly contemplates at least one scenario in which the aircraft therein is powered by battery power (i.e., without generators) in column 4, lines 53-56.  There, Shah states “the battery 320 may function … as a redundancy in the event of a failure of one or more generators.”  In such a circumstance, Shah would in fact be “a battery powered motor vehicle” in the sense that it is a motorized vehicle (i.e., driven by propulsion motors connected to propellers or turbines) that is powered by a battery.  
Applicant goes on to make the contention that “the significant differences between the cited references teach against the proposed modification … to arrive at the claimed system.”  Applicant notably fails to provide any supporting discussion for this baseless contention.  Instead, Applicant argues that Examiner’s proposed motivation to combine the references “do not provide the requisite basis for the proposed combination.”  Despite Applicant’s conspicuous failure to provide any argument at all in support of either of these contentions, Examiner will provide a rebuttal for the purposes of compact prosecution.  First, the differences between the references are not significant; both systems are electrically powered propulsion motor vehicles.  Both systems contemplate at least one scenario in which the system is powered solely by a battery.  When considered as a combination, and as presented by the pending rejections, it is neither unreasonable nor non-obvious to take one propulsion motor and replace it with another propulsion motor that would provide higher operational efficiency in addition to providing operational redundancy.  As such, it is clear that Applicant’s contention that the motivation does not “provide the requisite basis for the proposed combination” is wholly without merit.
With that point addressed, it becomes clear that Applicant’s other contention (i.e., references teach away from combination) is also wholly without merit.  Shah clearly and admittedly contemplates an aircraft propulsion system powered by both generators and batteries, the generators and batteries providing electrical power to the aircraft propulsion motors.  Examiner is unable to find even a single sentence in either reference that would amount to teaching away from the proposed modification; indeed, it would be absurd to state that you cannot or should not take one propulsion motor and replace it with another propulsion motor that would provide higher operational efficiency in addition to providing operational redundancy.  
Applicant also claims that “it is unknown how the proposed modification provides additional redundancy within the architecture of Shah” because “Shah includes a battery and a generator.”  It is unclear what difficulty Applicant has in understanding how the proposed modifications would provide for additional efficiency and redundancy; however, Examiner is happy to walk Applicant through the very simple modification proposed in the pending rejection.  Examiner will first refer to the motors of Shah (e.g., FIGS 9-12).  As may be seen, Shah does not disclose plural stators; thus, should one of the motor stators fail, the motor as a whole fails.  This is where Examiner has relied upon Fujita.  Turning to FIG 6, Applicant may notice that the motor of Fujita (designated M within the figure) includes a first stator (20) and a second stator (30).  Each of these stators is provided with a different AC power source (i.e., each of the motor inverters is capable of producing independent output power).  To make it unambiguously clear for Applicant, the proposed modification to Shah is the inclusion of motors having plural stators, with each stator having a different power source.  It should be readily apparent that a motor having plural stators with plural power sources provides redundant operation as compared to Shah; should, for example, the stator 20 of the motor M in Fujita suffer a fault, the motor may continue operating by virtue of stator 30.  
So as not to confuse Applicant further, Examiner notes that (as modified) the first stator of the motor having plural stators would be powered by the generator and AC/AC converter; the second stator of the motor having plural stators would be powered by the battery and the DC/AC converter.  Thus, the basis for “improved efficiency” should be immediately apparent; a motor operated with power stored in a battery requires less combustible fuel to be spent as compared to using solely thermal engine powered generators.  
Ultimately, Applicant’s arguments hinge on the misplaced notion that the references are somehow “fundamentally different,” and the entirety of the analysis in the Remarks amounts to nothing more than a piecemeal analysis of each individual reference.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In an apparent attempt to bolster the prior arguments, Applicant provides examples of why the combination would allegedly fail to meet the operational modes disclosed by the instant claims.  Applicant first refers to “the first electric motor has a first motor stator selectively coupled to the generator in a direct AC-AC architecture to receive AC electric power therefrom and a second motor stator selectively coupled to the at least one motor inverter [for receiving power from the battery]” on page 10 of the Remarks as filed.  Without providing any actual discussion, Applicant summarily concludes that this configuration is (1) not taught by the combination of references and (2) “provides numerous advantages that are not possible with either Shah or Fujita individually or in combination.”  
Applicant contends that the present system “may be configured so that the motor inverter 208 may be used to recover from or prevent desynchronization of the generator 202 and the electric motor 204.  This type of operation is not disclosed by either cited reference.”  Examiner notes that this type of operation was not previously recited in the claims and, thus, Examiner has not previously evaluated the teachings of either reference for the newly added limitations of claims 7, 14, and 19.
After reviewing the references, it is clear that neither of the references explicitly addresses the issue of generator-motor synchronization.  Shah speaks broadly of how the battery may be used, such as stating “the battery 320 may function as a supplementary power supply in addition to the generators and/or as a redundancy in the event of a failure of one or more of the generators.”  Shah also contemplates embodiments including synchronous motors (col. 3, ll. 16-20) which may be directly powered by the generators (as shown in, e.g., FIG 11 via bypass 1106).  Directly powering a synchronous motor would require the generator and motor to be synchronized; thus, the difference between the combination of record and instant claim 19 amounts to that of how synchronization is maintained.
After further search, Examiner has found that the use of secondary power busses or networks to provide (re)synchronization power to a desynchronized motor is known in the art, as taught by at least U.S. Patent Application Publication No. 2018/0079515 (“Harwood”).  Harwood discloses an aircraft propulsion system wherein a plurality of synchronous motors are directly driven by one or more synchronous generators (see, e.g., FIG 2).  In paragraph [0054], Harwood contemplates a scenario in which a directly driven electrical motor 19b becomes de-synchronized with the AC electrical network; in such a scenario, Harwood states that “re-synchronization can be achieved by transferring power from the first AC network.”  Stated differently, Harwood teaches that a synchronous motor may be re-synchronized using additional power sources.  Harwood further discloses (in paras. [0073-80]) that the motors may also be re-synchronized by other methods, including: voltage or current control; phase or phase angle control; switchgears or electronic switching; and/or use of the converter to vary the speed of the motor/generator to reach synchronism.  
It is wholly reasonable that one of ordinary skill in the art would interpret Harwood as teaching re-synchronization of a synchronous generator and motor by means of power obtained from an inverter connected to a battery.  Furthermore, prevention of a desynchronization event differs from resynchronization as a matter of time and degree; prevention involves the same general control scheme (i.e., monitoring and acting upon parameters related to synchronization) but differs in when the control is applied.  In prevention, control is applied in advance of the desynchronization event.  As such, Examiner has provided a rejection of amended claims 7, 14, and 15, as well as new claim 19 below.  
Applicant next contends that “the generator [of the present system] does not share the same motor stator as the motor inverters, thus resulting in the generator power and the motor inverter power being independent from one another.”  To clarify, Applicant also states “if motor inverter 208a is used to recharge the battery 210, stator 504b would act as a motor while stator 504a would act as a generator from which a conversion from AC to DC is required to recharge the battery 210.”  Applicant subsequently presents the inverse operation as another example.  As best understood by Examiner, Applicant’s argument is that, while a second stator of a first propulsion motor operates as a generator, a wholly unrelated second stator of a second propulsion motor would continue to operate as a motor.  
It is unclear what point Applicant is attempting to make here.  First, none of these operations are recited within the claims, making the argument wholly irrelevant.  Second, the proposed modification would work in the same manner; Shah unambiguously teaches plural power sources connectable to a propulsion motor, and Fujita unambiguously teaches a propulsion motor having plural stators which may be powered by different AC power sources (i.e., each inverter of Fujita would comprise a separate power source).  As combined, this would result in the plural power sources of Shah being individually connected to the plural stators of the motor disclosed by Fujita.  If the second stator of the first propulsion motor in the combination produces electrical power, doing so would not inherently (or even implicitly) preclude the second stator of the second propulsion motor from continuing to operate as a motor.
As Applicant’s arguments are wholly unpersuasive, meritless, or irrelevant, Examiner finds that the pending rejection (as modified in view of the present amendments) remains proper.  The detailed rejections of the claims may be found below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1, 6, 9, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 6, and 9, Applicant recites various limitations similar to “a second motor stator selectively coupled to the second source of AC power via the at least one motor inverter” (emphasis by Examiner).  There is not adequate support within the disclosure as filed for the present limitations.  To clarify, the second source of AC power is the at least one motor inverter.  The battery does not provide AC power; it provides DC power which is converted into AC power by the motor inverters.  As such, the disclosure cannot be reasonably interpreted such that the second source of AC power is the battery.  Corrections are required.  For purposes of examination the limitations will be read such that the motor inverters are the second source of AC power.
Regarding claim 12, Applicant recites “the at least one motor inverter includes a first motor inverter and a second motor inverter, and the first motor inverter is in communication with the FEM first motor stator and the second motor inverter is in communication with the second electric motor” (emphasis by Examiner).  Turning back to claim 9, Applicant recites “selectively providing a second source of AC electric power to the FEM second motor stator … from the at least one motor inverter” (see §112 rejections above related to interpretation).  Thus, claim 12 appears to contradict the recitations of claim 9 because it is not recited in addition (i.e., “further configured”) to the configuration of claim 1.  Appropriate clarification is required.  For purposes of examination, claim 12 will be read as “the first motor inverter is in communication with the FEM second motor stator” in order to comport with the configuration of claim 1.
Regarding claim 15, Applicant recites “The method of claim 9, controlling ….”  It appears that Applicant inadvertently deleted the transitional phrase from the preamble, rendering the claim indefinite.  To clarify, claim 9 does not recite any step of “controlling the at least one motor inverter ….”  Claim 15 does not recite “further comprising” or other language signaling an additional limitation.  For purposes of examination, claim 15 will be read as “further comprising” the steps therein (similar to that of claim 14).  Clarification is required.
Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, claim 9 establishes “selectively providing [AC] electric power from a generator … to the FEM first motor stator” and claim 10 establishes “providing AC electric power from a generator comprising providing AC electric power to the first electric motor from a first stator of the generator ….”  Thus, claims 9 and 10 recite the generator including “a first generator stator” and “the step of providing AC electric power from the generator to the FEM first motor stator includes providing AC electric power from the first generator stator to the FEM first motor stator” as recited by instant claim 11.  The same may be said of the second electric motor.  As such, claim 11 fails to recite any additional subject matter that is not already recited by parent claims 9 and 10.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,814,991 (“Shah”) in view of U.S. Patent No. 5,365,153 (“Fujita”).
Regarding claim 1, Shah discloses:
A hybrid electric aircraft propulsion system (FIGS 3-16 depict various embodiments of a hybrid aircraft propulsion system), the system comprising: 
a thermal engine (col. 2, ll. 43-51) configured for outputting rotational mechanical power (implicit); 
a generator (col. 2, l. 64 through col. 3, l. 48) configured for generating a first source of alternating current (AC) electric power from the rotational mechanical power (implicit; generator is connected to a rotary power source and the purpose of electrical generators is to convert mechanical power into electrical power); 
at least one motor inverter (col. 4, ll. 57-59) configured to convert DC electric power received from a DC power source to AC electric power (col. 4, ll. 59-67) to provide a second source of AC electric power (battery is optional and would constitute a second source of power); 
a first electric motor (e.g., FIG 11:M1) selectively coupled to both the generator (G) in a direct AC-AC architecture (via bypass 1106; alternatively, frequency converter 1102 may be reasonably interpreted as “a direct AC-AC architecture” as it converts AC of one frequency directly to another frequency of AC power) to receive AC electric power therefrom and to the second source of AC electric power (inverter 322), the first electric motor configured to generate a first rotating output for driving a first rotating propulsor (902);
a second electric motor (M2) selectively coupled to both the generator (G) in a direct AC-AC architecture (see comments above w/r/t bypass 1106 and frequency converter 1102) to receive AC electric power therefrom and to the second source of AC electrical power (inverter 322), the second electric motor configured to generate a second rotating output for driving a second rotating propulsor (904); and
a controller (at least implicit) configured for selectively driving the first and second electric motors from the generator, the at least one motor inverter, or a combination thereof (e.g., as may be clearly seen in FIG 11, a plurality of switches may be operated to control which power source is used to drive each of the motors).
	
	Shah does not explicitly disclose “wherein at least one of the first electric motor and the second electric motor comprises a first motor stator and a second motor stator, and wherein the first motor stator is operatively coupled to the generator and the second motor stator is operatively coupled to the at least one motor inverter” as recited by the instant claims.

	Fujita discloses a propulsion motor comprising a first and second motor stator (FIG 5, motor M comprises first motor stator 23 and second motor stator 33) wherein the first motor stator is operatively coupled to a first AC power source (FIG 6, stator 23 is coupled to inverter 28) and the second motor stator is operatively coupled to a second AC power source (stator 33 is coupled to inverter 38).  This arrangement provides “redundancy against faults in an inverter” as well as making the motor “highly efficient” (column 3, lines 59-65).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Shah as taught by Fujita and common knowledge in the art by utilizing common thermal engines to drive the generator of Shah (thereby making use of well- known components for their intended purpose) as well as utilizing motors with multiple stators, each of the stators being connected to a different power source (i.e. the first stator being connected to the AC generator and the second stator being connected to the AC inverter), for the purposes of improving efficiency and including redundancy against faults.
Regarding claim 2, the combination of Shah in view of Fujita (“the first combination”) discloses the limitations as set forth in claim 1, and Shah further discloses the controller being configured to selectively connect the generator to the first or second electric motor (FIG 11 depicts switches 324, 326, which may be closed such that generator 306 delivers power to motor 1; unlabeled switches between generators and AC-AC converters 1102, 1104 may be open or closed such that power is selectively delivered to a motor).
Regarding claim 3, the first combination discloses the limitations as set forth in claim 2, but does not explicitly disclose the generators comprising first and second stators, the first stator driving the first motor and the second stator driving the second motor.
Examiner notes, however, that Fujita includes the broad teaching that an electric machine may include a plurality of stators for the purposes of redundancy.  This teaching is applicable to the generators of Shah, thus it would have been obvious to one of ordinary skill in the art to modify the generators of Shah to include a plurality of stators for the purposes of providing operational redundancy.
Finally, since Shah already discloses variable configurations wherein each generator may be selectively coupled to any of the present motors, it would be obvious to one of ordinary skill in the art that the modified generators having plural stators would also be selectively connectable to any of the present motors such that the first stator may drive the first motor and the second stator may drive the second motor.
Regarding claim 4, the first combination discloses the limitations as set forth in claim 3 and Shah further discloses an alternative embodiment (FIG 16) wherein the battery is coupled to multiple DC-DC converters which, in turn, are connected to different motors.  Shah does not disclose the purpose for this separation of part (i.e., splitting one DC-DC converter into two separate converters) but one of ordinary skill would recognize that different motors may have differing power requirements and, thus, having separate converters facilitates more efficient power conversion and delivery.  As such, it would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to further modify Shah by providing separate inverters for each motor for the purposes of accommodating differing power requirements.
Regarding claim 6, the first combination discloses the limitations as set forth in claim 1 and further discloses wherein the second electric motor (“SEM”) has a SEM first motor stator and a SEM second motor stator (this is the result of the combination; the motors of Shah are to be replaced by the plural stator motors of Fujita, and the different power sources of Shah are to be connected to the separate stators of each motor such that the generator powers a first one of the plurality of stators in each motor and the battery and inverter power a second one of the plurality of stators in each motor), wherein the SEM first motor stator is selectively coupled to the generator in a direct AC-AC architecture to receive AC electric power therefrom and the SEM second motor stator is selectively coupled to the second source of AC electric power via the at least one motor inverter (see comments above).
Regarding claim 8, the first combination discloses the limitations as set forth in claim 1 and Shah further discloses the generator and the at least one motor inverter being selectively coupled together, the at least one motor inverter is configured to transform AC electric power from the generator into DC electric power, and the controller is configured to charge the DC power source using the DC electric power from the at least one motor inverter (col. 3, ll. 24-48).
Regarding claim 9, Applicant recites a method for operating the hybrid electric aircraft propulsion system recited by claim 1.  As such, the rejection of claim 1 applies, mutatis mutandis, to claim 9.
Regarding claim 10, Applicant recites a method for operating the hybrid electric aircraft propulsion system recited by claim 3.  As such, the rejection of claim 3 applies, mutatis mutandis, to claim 10.
Regarding claim 11, Applicant recites a method for operating the hybrid electric aircraft according to instant claims 9 and 10 (see §112 rejection above).  As disclosed immediately above, claims 9 and 10 recite a method of operating the system of claims 1 and 3.  As such, the rejection of claims 1 and 3 applies, mutatis mutandis, to the subject matter recited in claim 11.
Regarding claim 12, Applicant recites a method for operating the system of claim 4, and additionally recites the first motor inverter being in communication with the FEM second motor stator (rather than simply in communication with the FEM).  This additional subject matter (interpreted as described in the §112 rejection above) may be found in claim 1, which recites “a [FEM] having … a second motor stator selectively coupled to the … at least one motor inverter ….”  Since claim 1 establishes the FEM second motor stator is connected to the at least one motor inverter, and claim 4 further establishes that a first motor inverter is connected to the FEM, claim 4 effectively recites “a first motor inverter … in communication with the FEM second motor stator ….”  Since claim 12 merely recites a method of operating the system recited in claim 4, the rejection of claim 4 applies, mutatis mutandis, to the subject matter of claim 12.
Regarding claims 13 and 18, Applicant recites a method for operating the hybrid electric aircraft propulsion system recited by claim 8.  As such, the rejection of claim 8 applies, mutatis mutandis, to claims 13 and 18.
Claim 7, 14, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Fujita as applied to claims 1 and 9 above, and further in view of U.S. Patent Application Publication No. 2018/0079515 (“Harwood”).
Regarding claim 7, the first combination discloses the limitations as set forth in claim 1 but does not explicitly disclose the motor inverter being operable to recover from a desynchronization of the generator and either (or both of) the first and second electric motors.  Harwood discloses an aircraft propulsion system wherein a plurality of synchronous motors are directly driven by one or more synchronous generators (see, e.g., FIG 2).  In paragraph [0054], Harwood contemplates a scenario in which a directly driven electrical motor 19b becomes de-synchronized with the AC electrical network; in such a scenario, Harwood states that “re-synchronization can be achieved by transferring power from the first AC network.”  Stated differently, Harwood teaches that a synchronous motor may be re-synchronized using additional power sources.  Harwood further discloses (in paras. [0073-80]) that the motors may also be re-synchronized by other methods, including: voltage or current control; phase or phase angle control; switchgears or electronic switching; and/or use of the converter to vary the speed of the motor/generator to reach synchronism.  
Therefore, it would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to modify Shah by making the motor inverter of Shah operable to provide re-synchronization of the generator with one or both of the synchronous motors, as taught by Harwood, for the purposes of providing better control over the operation of the aircraft.
Regarding claim 14, Applicant merely recites a method of operating the system as recited in claim 7.  As such, the rejection of claim 7 applies, mutatis mutandis, to the subject matter of claim 14.
Regarding claims 15 and 19, Applicant recites a system and a method of preventing desynchronization.  As stated above, Harwood contemplates a method of resynchonizing after a desynchronization has occurred.  Thus, the differences between the applied prior art and the instant claim is a matter of anticipation versus reaction.  As evidenced by Harwood, desynchronization is undesirable; as such, one of ordinary skill would obviously seek to avoid a desynchronization.  The question thus becomes “how might one prevent desynchronization?”  
Typically, prevention involves monitoring of relevant parameters and prediction of future operation.  Harwood implicitly discloses the monitoring of parameters related to desynchronization (i.e., in order to recognize desynchronization has occurred, one must be monitoring at least one parameter related thereto).  Thus, the difference between the teachings of the prior art and the instant claim becomes little more than estimation of future operational conditions based on measured parameters, and subsequently applying corrective measures.  
Since Harwood discloses the monitoring of parameters related to desynchronization as well as control steps for resynchronizing, Harwood may be interpreted as broadly teaching means for controlling desynchronization.  Furthermore, since we know that one of ordinary skill would seek to avoid desynchronization, the differences between the teachings of Harwood and the subject matter of claim 15 becomes little more than routine optimization within prior art conditions and through routine experimentation.
The method of avoiding desynchronization involves adjustment to the electrical parameters of (or affecting) the generator or the motor.  Harwood discloses a method of adjusting the electrical parameters of (or affecting) the generator or motor in order to bring the system into synchronization.  Thus, one of ordinary skill to not only provide for resynchronization as taught by Harwood, but would also endeavor to prevent desynchronization from occurring in the first place.  Indeed, the optimization of the prior art to avoid desynchronization rather than merely accommodate resynchronization is little more than substituting the control of Harwood with a more optimized control scheme that performs essentially the same function.
"It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."  In re Williams, 36 F.2d 436, 438 (CCPA 1929).  As such, Examiner finds that claims 15 and 19 do not patentably distinguish over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS K QUIGLEY/Examiner, Art Unit 2832  


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832